         Case 2:18-cv-08683 Document 1 Filed 10/09/18 Page 1 of 4 Page ID #:1


1    OKORIE OKOROCHA (SBN 226658)
     THE OKOROCHA FIRM
2    117 E. Colorado Blvd. Suite 465
     Pasadena, CA 91105
3    Email: OO@OOESQ.COM
     Tel: (310) 497-0321
4
     Attorney for the Plaintiffs
5

6

7

8
                           UNITED STATES DISTRICT COURT

9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10
     KAMILLE DEAN, an individual,            ) CASE NO.
11   ATTILA TOTH, as individual,             )
                                             )
12                Plaintiffs,                ) UNLIMITED JURISDICTION
                                             ) DAMAGES SOUGHT OVER
13                                           )
            vs.                              ) $25,000.00
14                                           )
                                             )
15                                           ) COMPLAINT FOR CIVIL DAMAGES
     DOE 1, an individual; DOE 2, an         ) INJUNCTIVE RELIEF
16   individual; DOE 3, an individual; DOE ) 1.      VIOLATION OF THE ANTI-
     4, an individual; DOE 5, an individual; )
17   DOE BUSINESS ENTITY 1; DOE              ) CYBERSQUATIING CONSUMER
     BUSINESS ENTITY 2; DOE                  ) PROTECTION ACT PURSUANT TO
18   BUSINESS ENTITY 3; and DOES 1 )
     through 100, inclusive,                 ) TITLE 15 U.S.C. § 1125 (a)(l);
19                                           )
                  Defendants.                )
20                                           )
                                             ) DEMAND FOR JURY TRIAL
21                                           )
                                             )
22                                           )
                                             )
23                                           )
24

25
           1.   Comes now KAMILLE DEAN and ATTILA TOTH (“Plaintiff” or
26
     “Plaintiffs”), who file this complaint for violation of the anti-cybersquatting statute
27
     pursuant to Title 15 U.S.C. § 115(d) and related state law torts against defendant
28
     DOE 1, an individual; DOE 2, an individual; DOE 3, an individual; DOE 4, an


     ______________________________________________________________________________
                    CIVIL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                1
          Case 2:18-cv-08683 Document 1 Filed 10/09/18 Page 2 of 4 Page ID #:2


1
     individual; DOE 5, an individual; DOE BUSINESS ENTITY 1; DOE BUSINESS
2
     ENTITY 2; DOE BUSINESS ENTITY 3; and DOES 1 through 100, inclusive
3
     (“Defendant” or “Defendants”)
4
                                               I.
5
                               JURISDICTION NAD VENUE
6
     2.     This court has proper jurisdiction pursuant to Title 28 U.S.C. §1367 (a) as
7
     federal question and in rem jurisdiction pursuant to Title 15 U.S.C. §1125 (d) (2),
8
     and Title 28 U.S.C. § 1367 for supplemental jurisdiction over state law claims.
9
     The Plaintiffs have proper venue pursuant to Title 28 U.S.C. § 1391(b)(1), as the
10

11
     case arose from the Defendants website which damaged Plaintiff KAMILLE

12
     DEAN, who currently resides in the Central District of California.
13   3.    The true names and capacities of those defendants sued herein as Does 1
14   through 100, inclusive, are unknown to Plaintiffs, who therefore sues said
15   Defendant(s) by such fictitious names. Plaintiffs will amend this Complaint to allege
16   their true names and capacities when the same have been ascertained pursuant to
17   Fed.R.Civ.P. 15 (c)(3).
18                                                  II
19                                     GENERAL ALLEGATIONS
20
     4.    Plaintiffs is informed and believes, and upon such information and belief
21
     alleges that Defendants all participated in creating the web domain
22
     http://www.latituderealtor.org. On or about September 15, 2018, Plaintiffs
23
     discovered that the defendants created a website and had purchased
24
     http://www.latituderealtor.org.
25
     //
26
     //
27
     //
28




     ______________________________________________________________________________
                    CIVIL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                2
           Case 2:18-cv-08683 Document 1 Filed 10/09/18 Page 3 of 4 Page ID #:3


1
                                                III.
2
                          CAUSES OF ACTION AND REMEDIES
3
                                                1.
4
              VIOLATION OF THE ANTI-CYBERSQUATTING CONSUMER
5
            PROTECTION ACT PURSUANT TO TITLE 15 U.S.C. §1125 (a)(a)
6
     5.     Plaintiffs’ allege and incorporate all facts and allegations expressed in the
7
     foregoing paragraphs, inclusive, as if alleged and incorporated herein.
8
     6.     The website domain in name located at the URL address of
9
     http://www.latituderealtor.org was registered by the Defendants and this
10

11
     registration was a bad-faith registration solely to attack Plaintiffs.

12
     7.     The Plaintiffs have not authorized the Defendant to use their legal names
13   and private personal information for the URL domain
14   http://www.latituderealtor.org.
15   8.     The Defendant has not made any bona fide fair use of Plaintiffs’ legal
16   names.
17   9.     The Defendants registration, use or trafficking in the confusingly domain
18   name of http://www.latituderealtor.org constitutes cybersquatting in violation of
19   Tile 15 U.S.C. § 1125 (a)(1) entitling the Plaintiffs to relief.
20
     10.    This is an exceptional case entitling the Plaintiffs to attorneys’ fees pursuant
21
     to Title 15 U.S.C. §1117, and punitive damages.
22
                                               IV.
23
                                    PRAYER FOR RELIEF
24
      Wherefore the Plaintiffs pray for such relief as follows:
25
     1.     For an order of injunction stopping the Defendants from using a website
26
     with the address http://www.latituderealtor.org and the forfeiture or cancellation of
27
     the domain name or the transfer of the domain name to the Plaintiffs.
28




     ______________________________________________________________________________
                     CIVIL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 3
          Case 2:18-cv-08683 Document 1 Filed 10/09/18 Page 4 of 4 Page ID #:4


1
     2.     For special damages as described above for defamation per se damages.
2
     3.     For general damages for emotional distress.
3
     4.     Plaintiffs are also entitled to punitive damages, as well as reasonable
4
     attorney’s fees pursuant to Title 15 U.S.C. §1117.
5
     5.     For costs of suit.
6
     6.     For all other such relief as the court deems proper and justified.
7
                                                 V.
8
                                  DEMAND FOR JURY TRIAL
9
            Pursuant to Fed.R.Civ.P. 38 (b) and C.D.L.R. 38-1, Plaintiffs hereby
10

11
     demand(s) a jury trial on any and all issues qualified for a jury trial to which there is

12   an entitlement to a jury trial under the United States Constitution.
13

14   Dated this 9th day of October, 2018
15                                                           /S/ OKORIE OKOROCHA
16                                                           ______________________
17                                                            Okorie Okorocha, Esq.
18                                                            Attorney for the Plaintiffs
19

20

21

22

23

24

25

26

27

28




     ______________________________________________________________________________
                     CIVIL COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                  4
